DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase (JP 11173912A) in view of Argast (DE 102006057878 A1). 
Regarding claim 1, Iwase shows in Fig, 2  An object detection apparatus comprising: an object detection sensor (2, i.e., photosensor) having a cover for (3, i.e., case) protecting the object detection sensor (2) from foreign matter, and configured to sense a target object by transmitting a scan signal to the target object and; a protection film part comprising a protection film (1, i.e., protective film) disposed on an outer surface of the cover (3) and configured to prevent contamination of the cover by foreign matter (contamination); and a control unit (drive unit) configured to control replacement of the protection film disposed on the outer surface of the cover through a winding operation of the protection film part when  a protection film replacement condition is satisfied due to contamination of the protection film. Iwase does not disclose receiving a sensing signal reflected from the target object, wherein the scan signal and the sensing signal are respectively transmitted and received through the cover. Argast shows in Fig. 1 receiving a sensing signal reflected (4) from the target object (6), wherein the scan signal and the sensing signal are respectively transmitted and received through the cover (7a). It would have been obvious to one of ordinary skill in the art to provide an optical arrangement such as disclosed in Argast to the device of Iwase for the purpose of further analyzing surface contamination.
Regarding claim 2, Iwase shows in Fig. 1 further comprising a roll unit (6a and 6b) configured to replace the protection film (1) disposed on the outer surface of the cover by performing the winding operation for the protection film part, under control of the control unit (moving shaft).
Regarding claim 6, Iwase shows in Fig, 2 An operating method of an object detection apparatus which comprising: an object detection sensor comprising a cover (3) for protecting the object detection sensor from foreign matter (contamination), and configured to sense a target object by transmitting a scan signal to the target object; and a protection film part comprising a protection film (1) disposed on an outer surface of the cover (3) and configured to prevent contamination of the cover by foreign matter, the operating method comprising the steps of: determining, by a control unit (drive unit), whether a protection film replacement condition is satisfied due to contamination of the protection film, and replacing, controlled by the control unit, the protection film disposed on the outer surface of the cover through a winding operation of the protection film part when the protection film replacement condition is satisfied. Iwase does not disclose receiving a sensing signal reflected from the target object, wherein the scan signal and the sensing signal are respectively transmitted and received through the cover.  Argast shows in Fig. 1 receiving a sensing signal reflected (4) from the target object (6), wherein the scan signal and the sensing signal are respectively transmitted and received through the cover (7a). It would have been obvious to one of ordinary skill in the art to provide an optical arrangement such as disclosed in Argast to the device of Iwase for the purpose of further analyzing surface contamination.
Regarding claim 10, Iwase discloses further comprising the step of determining, by the control unit (drive unit), whether there is a new protection film (1) for replacing the protection film disposed on the outer surface of the cover when it is determined that the protection film replacement condition is satisfied, wherein, in the step of replacing of the protection film, the control unit drive unit) is configured to control replacement of the protection film disposed on the outer surface of the cover (3) when it is determined that there is the new protection film (A stopper (not shown) prevents the recleaning rollers 16 A and 16 B from being moved within a predetermined distance from the film holders 5 A and 5 B, and only when the diameter of the reel of the protective film 1 on the film holders 5 A and 5 B is about 80% or more of the maximum diameter, is used, paragraph 0034).
Regarding claim 11, Iwase further comprising step of informing, by the control unit (drive unit), a user that the protection film part needs to be replaced when it is determined that there is no new protection film (drive unit reaches the predetermined length of the film (1)).  
4.	Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Iwase (JP 11173912A) and Argast (DE 102006057878 A1) as applied to claim 1 above and further in view of Mittenzwey (U.S. Patent No. 6,124,937).
Regarding claim 5, the modified device of Iwase and Argast discloses the claimed invention as stated above. The modified device of Iwase and Argast does not disclose wherein the object detection sensor comprises a Light Detection And Ranging Sensor (LIDAR).  Mittenzwey discloses wherein the object detection sensor comprises a Light Detection And Ranging Sensor (LIDAR). It would have been obvious to one of ordinary skill in the art to provide a Light Detection And Ranging Sensor (LIDAR) such as disclosed in Mittenzwey to the modified device of Iwase and Argast for the purpose of analyzing additional characteristics of the contamination.

Allowable Subject Matter
5.	Claims 3-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, has allowable subject matter because the prior art fails to disclose or make obvious, an object detection apparatus either singly or in combination, “wherein when a contamination level of the protection film disposed on the outer surface of the cover at a moment is equal to or more than a preset threshold value, the control unit is configured to determine that the protection film replacement condition is satisfied.”
Regarding claim 4, has allowable subject matter because the prior art fails to disclose or make obvious, an object detection apparatus “when a time period has elapsed since the protection film disposed on the outer surface of the cover until the protection film is replaced is equal to or more than a preset reference value, the control unit being configured to determine that the protection film replacement condition is satisfied.”
Claim 7 has allowable subject matter because the prior art fails to disclose or 
make obvious, either singly or in combination, a method, comprising, in addition to the other recited features of the claim, “ wherein the step of determining whether the protection film replacement condition is satisfied comprises a first determination step in which the controller is configured to determine that the protection film replacement condition is satisfied when a contamination level of the protection film disposed on the outer surface of the cover at a point in time is equal to or more than a preset threshold value.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Lee (Publication No. U.S. 2020/0004364 A1) Robot having cleaning function for securing camera vision and method of controlling the same.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN WYATT/Examiner, Art Unit 2878   





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878